Citation Nr: 9924255	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from August 1975 to July 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  In February 1998, the Board remanded the 
case to the RO to adjudicate whether new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for PTSD.  The RO adjudicated that issue, 
and the case is once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  An unappealed February 1988 rating decision denied 
service connection for a nervous condition. 

2.  In December 1993, the veteran filed a claim for service 
connection for PTSD.

3.  The evidence associated with the claims file subsequent 
to the February 1988 rating decision does not include a 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The February 1988 rating decision which denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  The evidence received since the February 1988 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection for PTSD 
requires: [1] medical evidence establishing a clear diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997). 

In a December 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD and paranoid 
schizophrenia.  The RO denied the claim with respect to PTSD 
on the basis that no such diagnosis was contained in the 
record.  The denial of that claim was continued by the RO in 
a February 1988 rating decision.  The veteran was notified of 
the February 1988 decision and of his appellate rights that 
same month but failed to seek appellate review within one 
year of notification.  The veteran filed a claim in December 
1993 seeking service connection for PTSD.

Where, as in this case, a notice of disagreement is not filed 
within one year of the date of mailing of the notification of 
the RO's denial of the veteran's claim, the denial is final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  Thus, the rating decision issued in February 1988 
is final.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the February 1988 rating decision which 
denied service connection for PTSD is final, as it was the 
last disposition in which the claim was finally disallowed on 
any basis.  The relevant evidence at the time consisted of 
the veteran's service medical records; an admission report 
from the Arkansas State Hospital dated from June to July 
1979; an admission report from the Warner Brown Hospital 
dated in December 1980; a VA hospitalization report dated in 
October 1987; and various written statements by the veteran 
on behalf of his claim.  Consequently, the evidence that must 
be considered in determining whether the claim may be 
reopened based on new and material evidence is that added to 
the record since the February 1988 rating decision.

The veteran has submitted numerous medical evidence since 
that final decision, none of which includes a diagnosis of 
PTSD.  Initially, the Board notes that the veteran has 
submitted photocopies of the Arkansas State Hospital 
admission report dated from June to July 1979, the Warner 
Brown Hospital admission report dated in December 1980, and 
the VA hospitalization report dated in October 1987.  Since 
these reports are cumulative of evidence at the time of the 
February 1988 rating decision, they cannot be deemed new and 
material evidence.  See Smith (Russell) v. West, Vet. 
App. No. 95-638 (April 7, 1999) ("once it was determined 
that the evidence was not new, no further analysis was 
required, for it could not be 'new and material' if it was 
not 'new.'").

The Board considered additional VA medical records.  The 
Board reviewed VA outpatient treatment reports dated from 
November 1987 to May 1998, which do not include a diagnosis 
of PTSD.  In addition, VA examination reports dated in 
January 1994 and December 1998 include diagnoses of alcohol 
dependence, cocaine dependence, and dysthymic disorder, with 
no reference to PTSD.  The evidence also reveals that the 
veteran was hospitalized by the VA for chemical dependency in 
July 1996.  Although new, none of these VA medical records 
includes a diagnosis of PTSD.  Consequently, none of these 
reports are probative of the central issue of whether the 
veteran currently suffers from PTSD as a result of service.  
See 38 C.F.R. § 3.156.

Other evidence submitted by the veteran includes an 
additional admission report from Warner Brown Hospital dated 
from May to June 1979; a psychiatric assessment report from 
Park Center, Inc., dated in May 1998; correspondence from the 
Salvation Army Adult Rehabilitation Center dated in February 
1996; various reports from the Social Security 
Administration; and reports from the Disability Determination 
Bureau of Indianapolis, Indiana, dated in January 1994.  The 
Board notes that this evidence was not of record at the time 
of the February 1988 rating decision, and therefore must be 
considered new.  However, no diagnosis of PTSD is contained 
in any of these reports.  Accordingly, none of these reports 
are probative of the central issue in this case.  See 
38 C.F.R. § 3.156.

The Board also considered the veteran's written statements in 
support of his claim which essentially maintain that he 
currently suffers from PTSD as a result of the stress and 
fear he experienced during boot camp.  The Board finds these 
statements to be new, as they were not of record at the time 
of the February 1988 rating decision.  Nevertheless, the 
Board finds that these statements cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  As noted, evidence is 
probative when it tends to prove, or actually proves, an 
issue.  See Routen, 10 Vet. App. at 186, citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  In this case, the veteran's statements 
fail to meet either standard.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Here, the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
PTSD.  Under these circumstances, the veteran's statements, 
unsupported by medical evidence, are neither probative to the 
central issue in this case, nor considered to be so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In short, the veteran's 
statements cannot be deemed material.

As a whole, the evidence received since the February 1988 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran currently suffers from PTSD which began in service.  
Therefore, it follows that new and material evidence has not 
been submitted subsequent to the February 1988 rating 
decision to reopen the claim for service connection for PTSD.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine may not 
be applied in this case.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran currently suffers from PTSD 
which began in service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

